United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Roseburg, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1447
Issued: November 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2013 appellant filed a timely appeal from the May 1, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind its acceptance of
appellant’s claim for a cervical condition.
FACTUAL HISTORY
On March 28, 2011 appellant, then a 49-year-old voluntary services assistant, filed an
occupational disease claim alleging a cervical injury at C3-4 in the form of a bulging disc and
1

5 U.S.C. §§ 8101-8193.

bone spurs. Regarding the cause of the injury, she stated, “Repetitive motions of answering
telephone and holding it between head and shoulder while typing on the keyboard.”2 In an
accompanying statement, appellant related that most of the positions she held in her 24 years at
the employing establishment required her to talk on the telephone and use the computer at the
same time. She used a telephone headset several years prior but that she was not given another
one after it broke. Appellant first noticed neck and arm pain in 2007 and then sought
chiropractic and medical treatment for her condition. Her neck and arm condition significantly
worsened in 2010.
The findings of December 6, 2010 x-ray testing of appellant’s cervical spine showed a
normal cervical spine; however, magnetic resonance imaging (MRI) scan testing of her cervical
spine from February 3, 2011 showed that at C3-4 the right neural foramen was widely patent.
The left was moderately narrowed by lateral disc with possibly some degree of uncovertebral
hypertrophy. The findings further noted, “At the inferior aspect of the neural foramen, this is
particularly prominent where there appears to be a disc protrusion. This produces mild
deformity of the left ventral spinal cord and extends into the neural foramen at the location of the
left C4 nerve root. Significant central canal stenosis is not produced.”
Appellant submitted reports dated July 2007 through 2010, related to periodic
chiropractic care for cervical pain/stiffness and other conditions. In a November 30, 2010 report,
Dr. Layne Jorgensen, an attending osteopath and family practitioner, stated that appellant
reported having cervical and bilateral arm pain with numbness. On February 17, 2011
Dr. Carmina Angeles, an attending Board-certified neurosurgeon, noted that appellant presented
with left-sided posterior neck pain that radiated to her left arm in its entirety. She stated that the
February 3, 2011 MRI scan test showed a large disc protrusion at C3-4 and recommended
decompression surgery as soon as possible.
On March 4, 2011 Dr. Angeles performed C3-4 anterior cervical discectomy and fusion
using hardware and iliac crest graft harvest. The procedure was not authorized by OWCP.
In an April 6, 2011 duty status report, Dr. Angeles listed the cause of appellant’s injury,
“Repetitive answering [tele]phones and working on the computer at same time. Holding
[tele]phone between head and shoulder.” She indicated that the diagnosis due to injury was “disc
herniation” and recommended work restrictions.3
On May 10, 2011 OWCP accepted that appellant sustained displacement of cervical disc
at C3-4 without myelopathy.
In a June 2, 2011 report, Dr. Aleksandar Curcin, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, stated that appellant presented with complaints that
related to her neck and upper extremities. Appellant had a history of chronic neck complaints,
2

Appellant listed the date of injury as “November 15, 2010” although she otherwise indicated that the injury
occurred by performing her work duties for a number of years.
3

Dr. Angeles listed the date of injury as November 15, 2010. She completed a similar duty status report on
June 16, 2011.

2

and, on or about November 15, 2010, her neck and upper extremity symptoms suddenly
significantly worsened. Prior to that time, she had some symptoms of left upper extremity pain,
numbness and bilateral upper extremities, headaches, neck and shoulder pain and received
chiropractic treatment. Dr. Curcin discussed appellant’s medical history and detailed physical
examination findings, noting that appellant had voluntary range of motion of the cervical spine
which was significantly restricted. Sensory examination was normal on the right from C5 to C8
and slightly decreased at C5 and C8 on the left. In response to questions OWCP posed regarding
the cause of appellant’s cervical condition, Dr. Curcin stated:
“[Appellant] was questioned today whether or not there was a point specific time
of injury. She related to me a history of neck pain spanning many years, however,
the medical records document a single evaluation in 2007 for complaints of neck
pain. Furthermore, the work conditions that have been described in the [statement
of accepted facts] refer to [appellant’s] duties requiring answering the [tele]phone,
cradling the [tele]phone between her head and shoulder, and typing on a
computer.
“In my opinion, on a more probable than not basis, the C3-4 disc herniation is not
related to occupational repetitive factors of employment. First of all, there is no
evidence of a continuum of complaints and medical evaluation and treatment.
There is the x-ray report from December 6, 2010, documenting, ‘normal cervical
spine.’ Therefore, nothing in this case appears to point to the C3-4 diagnosed
condition as related to repetitive factors of employment. In my opinion, on a
more probable than not basis, the C3-4 cervical disc herniation is related to either
preexisting or normal degenerative pathway conditions.”
***
“Once again, based on the fact that [appellant’s] file does not contain a
documented timeline of continued neck complaints requiring professional medical
evaluation or treatment, it is my opinion that work exposure did not cause a
permanent or temporary aggravation with regards to the herniated nucleus
pulposus at C3-4.”
In a June 27, 2011 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits based on the opinion of Dr. Curcin. Appellant was
provided 30 days to submit additional evidence or argument.
In an August 15, 2011 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits. In another August 15, 2011 decision, it denied authorization for her
March 4, 2011 cervical surgery. In an August 17, 2011 decision, OWCP denied appellant’s
claim for disability from April 22 to June 28, 2011.
In a December 15, 2011 decision, an OWCP hearing representative reversed the
August 15, 2011 decisions and August 17, 2011 decision, finding that appellant was not given
adequate due process prior to issuance.

3

In an October 25, 2011 report, Dr. Angeles stated that appellant presented on
February 17, 2011 with signs and symptoms of cervical myelopathy. Her MRI scan showed a
left paracentral disc herniation with cervical stenosis at C3-4. Dr. Angeles stated that appellant
subsequently underwent C3-4 anterior cervical discectomy and fusion on March 4, 2011. She
stated that appellant’s work “required repetitive answering of the telephone and that she would
frequently hold it between her head and shoulder while typing on the computer. This mechanism
can result in slowly progressive disc herniation.” Dr. Angeles noted that preoperatively,
appellant had left-sided weakness and numbness. The surgery was intended to try to improve her
symptoms and prevent progression, but she would likely sustain permanent left-sided weakness,
numbness and pain to some extent after her surgery.
In an October 31, 2011 report, Dr. Jorgensen stated that appellant recently began having
problems with pain into her left arm which was eventually diagnosed as a cervical radiculopathy
from a herniated cervical disc. He noted appellant’s March 4, 2011 cervical fusion surgery and
indicated that she had no previous history of cervical disc disease prior to this. Dr. Jorgensen
stated that appellant continued to have some sequelae of intermittent neuropathic symptoms and
significant loss of range of motion of her cervical spine due to her cervical fusion and noted,
“Her herniated disc is felt to be the result of repetitive range of motion of her neck and poor
ergonomics at work. Appellant has had no specific injury causing her herniated disc but rather a
gradual and intermittent increase in her symptoms leading up to the disc herniation.”
In a March 28, 2012 report, Dr. Jorgensen discussed his treatment of appellant for
epicondylitis. He noted that she also had a longstanding history of radicular symptoms in her
arms which were ruled out as being caused by carpal tunnel syndrome or a rheumatic condition.
MRI scan testing showed a disc herniation at C3-4 and appellant underwent a cervical
discectomy and laminectomy. Dr. Jorgensen noted that appellant had persistent radicular
symptoms since her surgery and stated that he believed that appellant’s degenerative cervical
disc disease, herniated disc and recurrent episodes of lateral epicondylitis were related to her
repetitive workload at the employing establishment. He indicated that appellant’s symptoms had
improved postsurgery but she was having significant exacerbations of her symptoms with
continued work.
OWCP requested that Dr. Curcin provide a supplemental report addressing the cause of
appellant’s cervical condition. It provided Dr. Curcin with additional documents submitted by
appellant, including reports regarding her chiropractic care since 2007.
In a June 15, 2012 report, Dr. Curcin reviewed the additional documents provided by
OWCP, including the chiropractic notes dated from 2007 to 2010. He stated that there were no
changes to his June 2, 2011 report. Dr. Curcin noted:
“It would appear that these additional records were produced to corroborate the
fact that the claimant had a history of cervical spine complaints progressing in
time. While I agree that this appears to be the case, this nonetheless does not
singularly cause me to change any of my previously stated opinions. Once again,
the primarily mechanism of injury alleged here is her work and clerical duties and
cradling the [tele]phone on her shoulder; which again, is inconsistent with

4

development of a C3-4 disc herniation that ultimately required surgical
decompression and fusion.
“In other words, I have seen plenty of examinees who did not have that particular
mechanism of injury, but rather simple progression of degenerative intradiscal
conditions leading to essentially the similar presentation. Therefore, on the basis
of my evaluation and her mechanism of injury, I am unable to draw a causal
connection to the job[-]related event and the C3-4 disc herniation and the
subsequent surgical treatment.”
In an August 22, 2012 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits based on the reports of Dr. Curcin. It provided her
30 days to submit additional evidence and argument.
In an August 28, 2012 letter, appellant contended that the opinions of her attending
physicians established that her cervical condition was due to her work duties.
In a September 25, 2012 decision, OWCP rescinded its acceptance of appellant’s claim
for displacement of cervical disc C3-4 without myelopathy, noting that the weight of the medical
evidence rested with the opinion of Dr. Curcin.4
Appellant submitted additional medical reports concerning the treatment of her cervical
and arm problems. She also submitted chiropractic documents dated from 2007 to 2010, some of
which had previously been submitted.
Appellant requested a hearing with an OWCP hearing representative. At the
February 14, 2013 hearing, she contended that the medical evidence showed that she suffered a
work-related cervical condition.
In a May 1, 2013 decision, a hearing representative affirmed the September 25, 2012
decision. He found that Dr. Curcin represented the weight of medical opinion.
LEGAL PRECEDENT
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.5 The Board
has upheld OWCP’s authority to reopen a claim at any time on its own motion under section
8128 of FECA and, where supported by the evidence, set aside or modify a prior decision and
issue a new decision.6 The Board has noted, however, that the power to annul an award is not an

4

OWCP indicated that it had rescinded appellant’s entitlement to wage-loss compensation and medical benefits
for this condition.
5

5 U.S.C. § 8128.

6

John W. Graves, 52 ECAB 160, 161 (2000).

5

arbitrary one and that an award for compensation can only be set aside in the manner provided
by the compensation statute.7
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once OWCP accepts a claim, it has the burden of justifying the termination or modification
of compensation benefits. This holds true where, as here, OWCP later decides that it erroneously
accepted a claim. In establishing that its prior acceptance was erroneous, OWCP is required to
provide a clear explanation of the rationale for rescission.8
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”9 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.10
ANALYSIS
On May 10, 2011 OWCP accepted that appellant sustained displacement of cervical disc
C3-4 without myelopathy. On March 4, 2011 Dr. Angeles, an attending Board-certified
orthopedic surgeon, performed C3-4 anterior cervical discectomy and fusion using hardware and
iliac crest graft harvest. In a September 25, 2012 decision, OWCP rescinded its acceptance of
appellant’s claim for displacement of cervical disc C3-4 without myelopathy based on the
June 2, 2011 and June 15, 2012 reports of Dr. Curcin, a Board-certified orthopedic surgeon,
serving as an OWCP referral physician.
The Board finds that there is a conflict in the medical evidence on the cause of
appellant’s cervical condition between Dr. Curcin, OWCP’s referral physician and her attending
physicians, Dr. Angeles and Dr. Jorgensen, an osteopath and Board-certified family
practitioner.11
In his June 2, 2011 report, Dr. Curcin noted that appellant related to him a history of neck
pain spanning many years, but asserted that the medical records documented a single evaluation
in 2007 for complaints of neck pain. He noted that her work duties included answering the
telephone, cradling the telephone between her head and shoulder, and typing on a computer and
stated that her C3-4 disc herniation was not work related in that “there is no evidence of a
7

See 20 C.F.R. § 10.610.

8

John W. Graves, supra note 6.

9

5 U.S.C. § 8123(a).

10

William C. Bush, 40 ECAB 1064, 1975 (1989).

11

See supra notes 7 and 8.

6

continuum of complaints and medical evaluation and treatment.” Dr. Curcin felt that appellant’s
C3-4 disc herniation was related to either preexisting or normal degenerative pathway
conditions. In his June 15, 2012 report, he stated that he had reviewed the additional documents
provided by OWCP, including the chiropractic notes dated from 2007 to 2010, and noted that
these documents corroborated the fact that she had a history of cervical spine complaints
progressing in time. Dr. Curcin noted, “Once again, the primarily mechanism of injury alleged
here is her work and clerical duties and cradling the [tele]phone on her shoulder; which again, is
inconsistent with development of a C3-4 disc herniation that ultimately required surgical
decompression and fusion.” He stated that he had seen many patients who did not have that
particular mechanism of injury, but rather had a simple progression of degenerative intradiscal
conditions leading to essentially the similar presentation.
In contrast, Dr. Angeles and Dr. Jorgensen both provided opinions that appellant’s C3-4
disc herniation was related to work factors. In April 6 and June 16, 2011 duty status reports,
Dr. Angeles listed the cause of appellant’s injury as repetitive answering of telephones, working
on the computer at same time and holding the telephone between head and shoulder. She
indicated that the diagnosis due to injury was disc herniation. In an October 25, 2011 report,
Dr. Angeles indicated that appellant’s work “required repetitive answering of the telephone and
that she would frequently hold it between her head and shoulder while typing on the computer.
This mechanism can result in slowly progressive disc herniation.” In an October 31, 2011 report,
Dr. Jorgensen noted appellant’s March 4, 2011 cervical fusion surgery and indicated that she had
no previous history of cervical disc disease prior to this. He stated that appellant continued to
have some sequelae of intermittent neuropathic symptoms and significant loss of range of motion
of her cervical spine due to her cervical fusion and noted, “Her herniated disc is felt to be the
result of repetitive range of motion of her neck and poor ergonomics at work. Appellant has had
no specific injury causing her herniated disc but rather a gradual and intermittent increase in her
symptoms leading up to the disc herniation.” In a March 28, 2012 report, Dr. Jorgensen
indicated that appellant had persistent radicular symptoms since her surgery and stated that he
believed that her degenerative cervical disc disease, herniated disc and recurrent episodes of
lateral epicondylitis were related to her repetitive workload at the employing establishment.
Due to the unresolved conflict in the medical opinion evidence regarding whether the
accepted condition in this case was work related, OWCP did not show that this condition,
displacement of cervical disc C3-4 without myelopathy, was not work related. Therefore, it did
not meet its burden of proof to rescind its acceptance of appellant’s claim and effectively rescind
her entitlement to wage-loss compensation and medical benefits for this condition.12
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to rescind its acceptance of
appellant’s claim for a cervical condition.

12

See supra note 9.

7

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2013 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: November 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

